                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

MICHAELE. COX,                                     )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )          No. 1:19-cv-206-NAB
                                                   )
BENJAMIN QUICK,                                    )
                                                   )
               Defendant.                          )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Michael E. Cox, an inmate at

the Scott County Jail, for leave to commence this civil action without prepayment of the required

filing fee. The Court has reviewed the motion and the financial information submitted in support,

and will grant the motion and waive the initial partial filing fee. Additionally, based upon a

review of the complaint, the Court will stay and administratively close this action pursuant to the

Supreme Court case of Wallace v. Kato, 549 U.S. 384 (2007), based on the pendency of a state

court criminal case against plaintiff arising from the same facts.

                                           28   u.s.c. § 1915(b)(l)
        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's
account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10.00, until the filing fee is fully paid. Id.

        Plaintiff submitted an inmate account statement in support of the instant motion. The

statement begins with the period from December 28, 2017 through September 20, 2018, on

which date plaintiffs inmate account was closed. The statement begins again on June 11, 2019,

indicating that plaintiffs inmate account was opened with a $70 cash deposit. Also on that date,

plaintiffs account balance was reduced to zero after four inmate bills were paid. There are no

entries following this date. Because the only relevant financial information before the Court

indicates that plaintiffs account balance is zero, the Court will allow plaintiff to bring this action

without paying an initial partial filing fee at this time. See 28 U.S.C. § 1915(b)(4) ("In no event

shall a prisoner be prohibited from bringing a civil action or appealing a civil or criminal

judgment for the reason that the prisoner has no assets and no means by which to pay the initial

partial filing fee.").

                                  Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted.

An action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible
                                                  2
claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered

within the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                          The Complaint

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against Detective Benjamin

Quick, a law enforcement officer employed by the Sikeston Police Department. He sues Quick in

his individual capacity. He alleges as follows.

       On the evening of June 1, 2019, plaintiff had a physical altercation with one Robert

Steele. Steele punched plaintiff, and plaintiff "cut Mr. Steele in self defense." Plaintiff spent the

night at a house, and the "next thing [he knew] there was a warrant for [his] arrest from Det.

Quick who have been [sic] trying to get me to snitch for him and who has been harassing

plaintiff." Quick went to the St. Francis Trauma Center and met with Steele. Steele told



                                                  3
plaintiffs niece that Quick told him to identify plaintiff from a photo, and Steele also said he

never told Quick anything that appears in the probable cause affidavit. Plaintiff alleges that

everything Quick said in the probable cause affidavit was a lie, that Quick wrongfully stated that

plaintiff had a long and violent criminal history and should be removed from the community, and

that Quick set him up. In sum, plaintiff can be understood to claim that Quick violated his Fourth

Amendment rights by preparing a false probable cause affidavit to use as a basis for an arrest

warrant. Moody v. St. Charles County, 23 F.3d 1410, 1411-12 (8th Cir. 1994) (holding allegation

that false affidavit was basis for arrest warrant is sufficient to state § 1983 Fourth Amendment

claim against affiant officer). Plaintiff does not describe the relief he seeks from this Court, but

he does state that his pending state court criminal case should be dismissed.

       Attached to the complaint are copies of the probable cause statement, arrest warrant, and

other documents from plaintiffs state court criminal case State of Missouri v. Michael Edward

Cox, No. 19SO-CR00525-01 (33rd Jud. Cir. 2019). These documents show that plaintiff was

charged with first degree assault, unlawful use of a weapon, armed criminal action, and another

charge in connection with his actions against one Robert Steele on June 1, 2019. The Court has

independently reviewed the records of that case on Missouri Case.net, the State of Missouri's

online docketing system. As of the date of this Memorandum and Order, it remains pending.

                                            Discussion

       In Wallace v. Kato, the United States Supreme Court held that "the statute of limitations

upon a § 1983 claim seeking damages for a false arrest in violation of the Fourth Amendment,

where the arrest is followed by criminal proceedings, begins to run at the time the claimant is

detained pursuant to legal process." 549 U.S. at 397. The Court observed that "[fJalse arrest and

false imprisonment overlap; the former is a species of the latter." Id. at 388. The Court instructed



                                                 4
that where "a plaintiff files a false arrest claim before he has been convicted ... it is within the

power of the district court, and in accord with common practice, to stay the civil action until the

criminal case or the likelihood of a criminal case is ended." Id. at 393-94. Otherwise, the court

and the parties are left to "speculate about whether a prosecution will be brought, whether it will

result in conviction, and whether the impending civil action will impugn that verdict, all this at a

time when it can hardly be known what evidence the prosecution has in its possession." Id. at

393 (internal citation omitted).

        In this case, plaintiff asserts Fourth Amendment claims of unlawful arrest and

incarceration. The principles of Wallace dictate that further consideration of these claims should

be stayed until the state court criminal case currently pending against plaintiff has been fully

resolved through the criminal, appellate and post-conviction processes. This case will therefore

be administratively closed, and can potentially be reopened by plaintiffs filing of a motion to

reopen after the final disposition of the pending criminal case and any and all appellate and post-

conviction proceedings.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED. The Court will not assess an initial partial filing fee at this

time.

        IT IS FURTHER ORDERED that all proceedings in this case are ST AYED and this

case is ADMINISTRATIVELY CLOSED pending final disposition of the state court criminal

proceedings against plaintiff in State of Missouri v. Michael Edward Cox, No. 19SO-CR00525-

01 (33rd Jud. Cir. 2019), followed by the final disposition of any appellate and post-conviction




                                                 5
proceedings. This case may be reopened by plaintiffs filing of a motion to reopen the case after

such final disposition.

       Dated t h i s L day of November, 2019.




                                                UNITED STATES DISTRICT JUDGE




                                                6
